212 F.2d 274
In re SOUTHARD et al.
United States Court of Appeals Ninth Circuit.
April 9, 1954.

Ben Gould, Los Angeles, Cal., for moving parties.
Before MATHEWS, STEPHENS and BONE, Circuit Judges.
PER CURIAM.


1
This motion was filed with the clerk of this court on April 1, 1954, and was submitted to this court on April 5, 1954. It purports to be a motion in a case entitled "United States of America, Appellee and Plaintiff, vs. Morton W. Southard et al., Appellants and Defendants." There is no such case in this court.


2
In the motion, Southard and Hansberger are referred to as appellants. However, no appeal of Southard and Hansberger or either of them has been docketed in this court, nor has any record on such an appeal or any portion of such a record been transmitted to this court.1


3
The motion prays for an order extending to July 8, 1954, "the time within which to file the typewritten Transcript of Record and to file the Record and Docket the Appeal." However, not having here any record on appeal or any portion of such a record, we do not know whether, in fact, any appeal has been taken by Southard and Hansberger or either of them; from what judgment, if any, such appeal, if any, was taken; when, if at all, such judgment, if any, was entered; when the notice of appeal, if any, was filed; whether the time for filing the record on appeal and docketing the appeal, if any, has been heretofore extended;2 the date or dates of the order or orders, if any, granting such extension or extensions; or the date or dates to which the time for filing and docketing was extended by such order or orders, if any.3


4
The motion is therefore stricken from this court's files.



Notes:


1
 Rule 75 (j) of the Federal Rules of Civil Procedure, 28 U.S.C.A., provides: "If, prior to the time the complete record on appeal is settled and certified * * * a party desires to docket the appeal in order to make in the appellate court a motion * * * for any intermediate order, the clerk of the district court at his request shall certify and transmit to the appellate court a copy of such portion of the record or proceedings below as is needed for that purpose."


2
 Rule 73(g) of the Federal Rules of Civil Procedure, 28 U.S.C.A., provides: "The record on appeal * * * shall be filed with the appellate court and the appeal there docketed within 40 days from the date of filing the notice of appeal; * * *. In all cases the district court in its discretion * * * may extend the time for filing the record on appeal and docketing the appeal, if its order for extension is made before the expiration of the period for filing and docketing as originally prescribed or as extended by a previous order; but the district court shall not extend the time to a day more than 90 days from the date of filing the first notice of appeal."


3
 The motion gives us no information as to any of these matters